Citation Nr: 1418424	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-48 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for ulcerative colitis with erosive esophagitis.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1982 to July 1985.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut, which denied service connection for PTSD and denied an increased rating for ulcerative colitis with erosive esophagitis.  The Veteran appealed the denials in this decision, and the matter is now before the Board.

In the same November 2009 decision, the RO also denied service connection for a right knee disorder.  The Veteran appealed from that denial and the RO issued a statement of the case on the matter in September 2010 in response to which the Veteran perfected his appeal to the Board with the submission of a VA Form-9.  On his VA Form-9, the Veteran indicated that he had read the prior statement of the case, and was appealing only the issues of entitlement to service connection for PTSD and entitlement to an increased rating for ulcerative colitis.  He even specifically wrote in the substantive appeal that he was no longer pursuing the matter of his knee.  The Veteran's representative nonetheless continued to submit arguments regarding service connection for a right knee disorder on a February 2011 VA form-646 and in a February 2014 informal hearing presentation.  The Board finds that in light of the Veteran's express statements that he was only appealing issues related to PTSD and ulcerative colitis, and that he no longer wanted to pursue a knee claim, the Veteran did not perfect an appeal on the matter of service connection for a right knee disorder.  Thus, the matter is not on appeal and the Board does not have jurisdiction to adjudicate an appeal for service connection for a right knee disorder.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an informal hearing presentation submitted by the Veteran's representative. 

The issue of service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the entire rating period, ulcerative colitis with erosive esophagitis, manifest by gastroesophageal reflux symptoms has been productive of episodes three to four times a year, with abdominal pain, distress, and cramps, and diarrhea several times daily; it has not been productive of malnutrition, anemia, general debility, serious complications, severe impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for ulcerative colitis with erosive esophagitis, manifest by gastroesophageal reflux symptoms have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7346-7323 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Ulcerative Colitis with Erosive Esophagitis, Manifest by Gastroesphageal Reflux Symptoms

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for ulcerative colitis in a decision of November 1989.  An appeal of the initial rating is not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

In the November 2009 decision on appeal, the Veteran's 30 percent evaluation for ulcerative colitis was continued as effective March 16, 1989.  The Veteran's disability is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC or Code) 7346-7323 (2013).  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 7323 is used for rating the Veteran's ulcerative colitis, while DC 7346 represents hiatal hernia, the underlying source of the disability.

Under DC 7323, moderately severe ulcerative colitis, with frequent exacerbations, is rated 30 percent disabling.  Severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions, is rated 60 percent disabling.  Pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, is rated 100 percent disabling.  38 C.F.R. § 4.114. 

DC 7346 provides for a 30 percent rating with evidence of hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  Id.

Under 38 C.F.R. § 4.113, certain coexisting diseases of the digestive system, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  See Esteban v. Brown, 6 Vet App 259 (1994); 38 C.F.R. § 4.14 (2013).  Thus, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

After reviewing the entire claims file, the Board finds that the Veteran's ulcerative colitis has been not more than 30 percent disabling throughout the period on appeal.

In August 2009, the Veteran reported a recent worsening of symptomology which included six to eight bowel movements each day with abdominal pain associated with at-home stress.

In September 2008, the Veteran underwent a colonoscopy.  It was thought that the Veteran had evidence of quiescent colitis.  In October 2008, the Veteran was noted to be having 3-4 bowel movements per day, which was typical for him when his disease was quiescent.  The impression was quiescent colitis, and it was noted that the Veteran's ulcerative colitis was well-controlled.  

On VA examination in September 2009, the Veteran reported that over the preceding few years he had begun experiencing flare-ups of symptoms three to four times a year.  Flare-ups included abdominal pain, distress, and cramps, and were triggered by stress.  The Veteran's weight had been stable since 1998 in the range of 202 to 213 pounds, and he was without vomiting, nausea, or constipation.  Diarrhea was present, with five to six watery/loose stools per day.  With regard to occupational effects, the Veteran reported that because he needed to use a bathroom frequently he had to work on his own schedule.  The Veteran was in no acute distress and there was no evidence of malnutrition.  The examiner's overall impression was that the Veteran's ulcerative colitis was stable, with only occasional flare-ups and mild residual functional impairments. 

In April 2010, the Veteran's symptoms included increasing upper abdominal dyspepsia, bloating and belching.  Colitis symptoms were nonetheless described as "under control."  The Veteran exhibited some weight-gain, at 226 pounds, and it was advised that he lose some weight.  On examination, the abdomen was not tender and the attending physician indicated that any exacerbation of gastroesophageal reflux disease (GERD) symptoms was secondary to weight gain and increased alcohol consumption.  In September 2010 the Veteran endorsed feeling "worse," but the report of treatment was without identification of any specific worsening.  The abdomen was soft, non-tender and non-distended.

The Veteran's ulcerative colitis has been essentially stable - and less than severe -throughout the period on appeal.  While flare-ups have occurred, the Veteran has reported such occurrences only three to four times a year, and the he is not suffering from malnutrition as evidenced by weight gain since 2009.  The Veteran's primary symptoms have included frequent diarrhea and GERD, but without accompanying vomiting, weight loss, hematemesis or anemia.  Additionally, the physical Veteran's health between flare-ups has not been severely impaired.  

Turning to the Diagnostic Codes for a higher rating, under Diagnostic Code 7323, a 60 or 100 percent rating would require severe or pronounced ulcerative colitis, neither of which has been shown by the evidence of record.  Here, the Veteran's ulcerative colitis was frequently described as quiescent in nature during the course of his appeal, meaning that it was stable.  At his VA examination he reported flare-ups 3-4 times per year which would appear to fall short of the "numerous" attacks per year required for a 60 percent rating.  The Veteran's ulcerative colitis was similarly not reported to be causing any malnutrition or anemia.  As such, a higher rating is not warranted under Diagnostic Code 7323.

A higher rating is also not shown to be warranted under Diagnostic Code 7346.  The Veteran has experienced some symptoms as a result of his ulcerative colitis including abdominal pain and frequent need to use the bathroom.  However, the 30 percent rating that is assigned recognizes that the Veteran's condition causes considerable impairment of health.  To achieve a 60 percent rating the symptoms have to essentially be productive of severe impairment of health.  Here they have not been.  The Veteran has not experienced weight loss or anemia; and to the extent he has experienced vomiting, it has not been of such frequency as to be considered productive of severe impairment of health.  As such, a higher rating is not warranted under Diagnostic Code 7346.

Without any of the foregoing symptoms, the criteria for a rating in excess of 30 are not met.



The Board has reviewed the Veteran's treatment history in light the entire schedule of ratings for the digestive system in order to determine if a rating of greater than 30 percent is warranted under an alternative Code, but finds that one is not.  Of particularly potential applicability is DC 7307 which provides a 60 percent rating for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.113, DC 7307.  Gastrointestinal clinical visits in April and September 2010, however, revealed that gastritis has been controlled - not chronic - and there has been no evidence of hemorrhages, or large ulcerated or eroded areas of the throat.

The Veteran is competent to report on gastrointestinal symptomatology which is observable, such as frequency of bowel movements, abdominal discomfort, and symptoms of to heart-burn.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nonetheless, the Veteran's endorsed disability, when combined with the evidence of record, simply does not more closely approximate any schedular criteria for a rating of greater than 30 percent.

Accordingly, the Board concludes that the Veteran's service-connected ulcerative colitis with erosive esophagitis, manifested by gastroesophageal reflux symptoms has been 30 percent disabling throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected ulcerative colitis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's ulcerative colitis, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of gastrointestinal symptomatology including a wide range of symptoms such as abdominal pain, changes in weight, anemia, diarrhea, malnutrition, nausea, gastritis, and frequency of episodes; thus, the demonstrated and reported manifestations - namely episodic abdominal pain, frequent diarrhea, and gastritis - are contemplated by the provisions of the rating schedule.  Moreover, the schedular rating criteria provide that a higher rating is available if the totality of the Veteran's symptomatology causes severe impairment of health.  In so doing, the Board necessarily considers the entirety of the Veteran's symptomatology within the context of the schedular rating criteria.  As the Veteran's disability picture is reasonably contemplated by the rating schedule, the assigned schedular evaluation is adequate and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of ulcerative colitis, and the Veteran himself reported that he is able to continue working by maintaining an independent schedule as a way to mitigate the effects of frequent diarrhea.  The Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in September 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  For an increased-compensation claim, the Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in September 2009.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as VA treatment records.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by a VA examinations in September 2009, during which the VA examiner conducted a physical examination of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Although the September 2009 VA examiner was not provided the Veteran's claims file, the examiner elicited an accurate history regarding the Veteran's ulcerative colitis symptomatology.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim).  

The Veteran's representative has suggested that a new VA examination should be provided due only to the age of the prior examination of ulcerative colitis.  The Board is aware that the Veteran's most recent VA examination of his ulcerative colitis symptomatology was in 2009 and that nearly five years of time have since lapsed.  Nonetheless, the record does not show, and the Veteran has not indicated, that a significant worsening of symptomatology has occurred since that time, and thus remanding in order to provide a new VA examination would serve only to delay the adjudication of his appeal.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A rating in excess of 30 percent for ulcerative colitis is denied.	


REMAND

The Veteran is seeking service connection for PTSD, which he believes is the result of several stressors for his time off the coast of Lebanon in the 1980s.  

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

The Veteran was stationed aboard several Navy ships during active service, including aboard the USS Nimitz between 1983 and 1984.  The Veteran's claimed stressor events include having witnessed aircraft accidents and/or causalities of such accidents while stationed about the USS Nimitz.  In August 2010, the Joint Services Records Research Center (JSRRC) confirmed that in January 1983, the USS Nimitz participated in rescue operations associated with downed aircraft.  The JSRRC also indicated that service personnel records confirmed that the Veteran was stationed aboard the USS Nimitz during this time.  The JSRRC research report concluded that the events which the Veteran described in a February 2010 stressor report was consistent with official service records, and thus the Veteran's stressors were verified.

However, it is unclear from the evidence of record whether the Veteran has PTSD.

The Veteran underwent a VA examination in September 2010, but he was found to have substantive appeal clinical PTSD.  In March 2013, a VA doctor wrote that she fully supported the Veteran's claim for PTSD benefits, but she also stated that the Veteran had "waxing and waning" PTSD symptoms.  PTSD is also listed in several VA treatment records, but it is unclear whether these Diagnoses were made in conjunction with the DSM-IV criteria, and given the VA examiner's opinion, it remains unclear whether the Veteran has PTSD, or and acquired psychiatric disorder, other than PTSD, that is the result of his military service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided.  A complete rationale should be provided for any opinion expressed.

The examiner should diagnose any current (meaning currently present, or present for any distinct period of time since August 2009) acquired psychiatric disability, to include PTSD, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current psychiatric disability either began during or was otherwise caused by the Veteran's military service.

The examiner should specifically determine whether the Veteran meets the DSM-IV criteria for PTSD and should explain why or why not.  In doing so, the examiner should specifically consider the March 2013 letter from the Veteran's doctor and the September 2010 VA examination suggesting that the Veteran has substantive appeal-clinical PTSD. 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


